Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on April 5, 2021. Claims 1-6, 8-13, 15-20, and 22-24 are currently pending. Claims 1, 2, 5, 6, 20 and 22 have been amended, claim 21 has been canceled and claims 23-24 have been added by Applicant’s amendment filed on April 5, 2021. 
Applicants’ election with traverse of Group I, claim(s) claims 1-9 and 20-22 (claims 7 and 21 now canceled), drawn to method of treating a mitochondrial disease or disorder in a subject in response to the restriction requirement of 8/20/2020 was previously acknowledged. 
In addition Applicants’ election of  the following species is acknowledged:
a. using a gene editing approach (claims 1-5, 8-9 and 20-22 encompass the elected
species); and
b. Friedreich's ataxia (FRDA) (claims 1-9 and 20-22 encompass the elected species).
	c. an FRDA vector (claim 12). 

Claims 10-13 and 15-19 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The examiner notes that withdrawn claims 15-19 of restricted Group III are directed to a method of treating a mitochondrial disease comprising administering to a subject a vector encoding an editing system for correction of a trinucleotide extension mutation of the endogenous hFXN. Applicant has elected the invention of Group I in the response filed on 8/20/2020. Amended claim 20 is further withdrawn from consideration by the examiner as 
A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. The previous office action was made FINAL by the Examiner. Applicant is reminded of the right to petition under 37 CFR 1.144, if applicant disagrees with the requirements for restriction filed on August 20, 2020. 

Therefore, claims 1-6, 8-9 and 22-24 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections in response to Applicants’ arguments or amendments
Drawings
In view of Applicants’ remarks, the objection to the drawing has been withdrawn.  As Applicants allege,  the specification does not refer to Figures 10-18 and solely describes Figures 1-9, for which a corresponding figure is presented in the drawings submitted on 9/5/2018.
The examiner notes that the drawings filed on 3/16/2020 of copending application 16/820,368 illustrate FIGS. 10A-10C, FIGS. 11A-11H, FIGS. 12A-12D, FIGS. 13A-13G, FIGS. 14A-14G, FIG. 16, FIG. 17 and FIG. 18, in addition to the same Figures 10-18 of the instant application. The examiner inadvertently referred in error to the drawing of copending 16/820,368 in the non-final office action filed on 1/6/2021.
Claim objection
The objections to claims 2 and 22 have been withdrawn.
Objection specification
In view of Applicants’ amendment of claim 1, the objection to the Specification as failing to provide proper antecedent basis for the claimed subject matter has been withdrawn. 



Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 1-6, 8-9 and 22 remain rejected and new claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 23 recite the phrase “a functional human frataxin (hFXN) and/or functional hFXN-bearing mitochondria”.  The metes and bounds of the term “and/or” are unclear as “and” could be interpreted to include only delivering a functional hFXN,  or delivering all a functional hFXN and hFXN-bearing mitochondria, or, “or” would imply that the delivery types are in the alternative.  Appropriate correction is required.  
Additionally, claim 1 is indefinite in its recitation of delivering a functional hFXN  to neuronal and muscular cells of the subject because it is unclear how a functional hFXN  is delivered to neuronal and muscular cells for several reasons. The practitioner in the art would readily understand that delivery to muscular cells is routinely done intramuscularly while delivery to neuronal cells is done systemically. Moreover, the phrase “delivering a functional hFXN” can be interpreted as delivering a hFXN protein, delivering viral vectors comprising a nucleic acid encoding hFXN, nonviral gene carriers encoding the hFXN based on synthetic nanoparticles, for example, and others. As such the metes and bounds of the claim are indefinite.

 Claim 23 recites a plurality of “and/or” conjunctions. While this may be a convenient means for Applicant, such legalese renders the claims indefinite because the claimed delivery cannot be simultaneously be each of the structurally different deliveries recited: (i) transferring functional hFXN-bearing mitochondria, (ii) transferring functional hFXN protein, (iii) transferring functional hFXN mRNA, (iv) transferring vesicles comprising functional hFXN protein,(v) transferring mRNA, transferring exosomes comprising functional hFXN protein and (vi) transferring mRNA from HSPCs or cells derived therefrom to FXN-deficient neuronal and muscular cells. To put it another way, the transferring to FXN-deficient neuronal and muscular cells cannot be both a mRNA from HSPCs and cells derived therefrom. Appropriate correction is required. 	
Claim 24 recites the term “and/or” in line 1.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only macrophages, or all of the macrophages and microglia, or, “or” would imply that the cell types are in the alternative.  Appropriate correction is required.  
Claim 24 is  vague and indefinite in the recitation of the term "derived cells" in that the metes and bounds of the term "derived from" are unclear. It is unclear the nature and number of steps required to obtain a "derivative" of HSPC. The term implies a number of different steps that may or may not result in a change in the functional characteristics of macrophages and 
Claims 3-6, 8-9 and 22 are also included in the rejection as they directly or indirectly depend on claim 1.
                                   Claim Rejections - 35 USC § 103  	Claims 1-6, 8-9 and 22 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Puccio et al., (WO 2014/118346 A; of record IDS filed on 9/5/2018; Citations are from the National Stage U.S. Patent No. 9,066,966.  The National Stage is deemed an English language translation of the PCT) in view of Vanhee, et al. (2015; Critical Reviews in Oncology /Hematology, pp.1-9, of record IDS filed on 9/5/2018) and Torres-Torronteras et al., (2011; Gene Therapy pp.  795–806; of record IDS filed on 10/25/2019).
Regarding claim 1, Puccio et al., teaches a method for preventing or treating a cardiomyopathy associated with Friedreich ataxia in a subject in need thereof, comprising administering to said subject a therapeutically effective amount of a vector which comprises a frataxin (FXN) encoding nucleic acid (col. 1, lines 14-20). Mouse cardiomyocytes were transduced after intravenous or intramyocardial administration to mice (col. 21, lines 7-12; col. 20, lines 15-18). Thus, Puccio et al., provides support for delivering a functional hFXN  to muscular cells of the subject, e.g, cardiomyocytes.
Puccio et al., does not explicitly teach introducing the functional hFXN into hematopoietic stem and progenitor cells (HSPCs); and transplanting the HSPCs comprising the functional hFXN into the subject.

rd, para; page 805; col.1. 2nd, para.).
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught by Puccio et al., Vanhee et al., and Torres-Torronteras et al., to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of easy transplantation of the HSPCs having  ideal properties of self-renewal and long term engraftment which is desirable for transplantation. In addition, it would have been obvious to the ordinary artisan that the known techniques of Vanhee et al., and Torres-Torronteras et al., 
Regarding claim 2, Puccio et al., Vanhee et al., and Torres-Torronteras et al., in combination teach the method of claim 1, and  Torres-Torronteras et al., further discloses ex vivo transfection of murine hematopoietic progenitors cells with a  p305-TP (e.g, a lentiviral vector containing the TYMP DNA coding sequence (cDNA)) and  expressing thymidine phosphorylase (page 796; col. 1, para 3; page 804; col. 1, 4th para.). It would have been obvious for one of ordinary skill in the art that transfecting or contacting HSPCs ex vivo with a lentiviral vector comprising a human gene encoding  hFXN would allow functional expression of hFXN.
Regarding claim 3, Puccio et al., Vanhee et al., and Torres-Torronteras et al., in combination teach the method of claim 1, and Puccio et al., further discloses wherein the mitochondrial disease is Friedreich's ataxia (FRDA) (col. 3, lines 25-26).
Regarding claim 4, Puccio et al., Vanhee et al., and Torres-Torronteras et al., in combination teach the method of claim 1, and Puccio et al., further discloses wherein the subject is a mammal (col. 13, lines 56-57).
Regarding claim 5, Puccio et al., Vanhee et al., and Torres-Torronteras et al., in combination teach the method of claim 1, and Puccio et al., further discloses wherein the wherein the subject is a human (col. 13, line 53).
Regarding claim 6, Puccio et al., Vanhee et al., and Torres-Torronteras et al., in combination teach the method of claim 1, and Puccio et al., further discloses wherein the vector is a viral vector selected from the group consisting of a lentiviral,  adenoviral and AAV vector (col. 10, lines 38-39).
nd para.). The correction of neurologic, cardiac and muscular complications within about 6- 12 months post-transplantation should  be reasonably expected  after administration of hematologic stem cells transfected with lentiviral vectors comprising a cDNA encoding a functional hFXN, particularly in view of the teachings of  Torres-Torronteras.
 Regarding claim 9, Puccio et al., Vanhee et al., and Torres-Torronteras et al., in combination teach the method of claim 1. Moreover, Vanhee discloses that the step of introducing a recombinant gene is performed ex vivo (The use of the ZFN method in ex vivo HSPC was found to be highly efficient in the study discussed above… Upon targeting with ZFN, insertion or deletion of bases (indel) in the IL2RG locus were found” page 240; col.2) and Torres-Torronteras et al., further discloses ex vivo transfection of murine hematopoietic progenitors cells for the treatment of a mitochondrial disease (page 804; col. 1, 4th para.). It would have been obvious to one of ordinary skill in the art to have modified the disclosure of Puccio et al., by using gene edited HPSCs ex vivo, as disclosed by Vanhee and by transfecting HPSCs with a recombinant vector as taught by Torres-Torronteras, in order to provide the advantage of easy transplantation as the HSPCs have ideal properties like self-renewal and long term engraftment. 
Regarding claim 22, Puccio et al., Vanhee et al., and Torres-Torronteras et al., in combination teach the method of claim 20, and Puccio et al., further discloses wherein the 
Response to Applicants’ Arguments as they apply to rejection of claims 1-6, 8-9 and 22 under 35 USC § 103
	At pages 8-13 of the remarks filed on 4/5/2021, Applicants essentially argue that: 1) “Puccio discusses the absence of development of fatal heart failure in MCK mice intravenously administered with an AAV vector encoding hFXN prior to the development of a cardiac disease, and the improvement of MCK mice cardiac function after the intravenous administration of an AAV vector encoding hFXN after the establishment of ventricular remodeling and left ventricular dysfunction, as the result of a robust viral transduction of the heart (see Puccio at page 29 lines 14-28, page 30 lines 13-15 and page 31 lines), 2) “Puccio does not disclose or suggest a method of treating a mitochondrial disease or disorder in a subject comprising delivering a functional hFXN and/or functional hFXN-bearing mitochondria to neuronal and muscular cells of the subject, wherein delivering a functional hFXN and/or functional hFXN-bearing mitochondria comprises introducing a functional hFXN gene into HSPCs of the subject and transplanting the HSPCs into the subject, as is presently claimed”, 3) “Vanhee
discusses the use of tailored nucleases, such as zinc finger nucleases (ZFN), transcription activated-like effector nucleases (T ALEN), and clustered regulatory interspaced short palindromic repeats (CRISPR/Cas9) for the genetic repair of HSCs as the ideal gene therapy, since it aims at replacing the functionally defective gene, rather than only introducing a functional copy of the gene (see Vanhee at page 2, 2nd column, last paragraph).”, 4) ““Torres-Torronteras describes the transduction of immunoselected hematopoietic lineage negative (Lin") cells from double Tymp/Uppl KO mice (a mouse model of MNGIE), the infusion into via tunneling nanotubes (TNTs), thereby restoring mitochondrial function in FXN-deficient cells and providing a potentially curative treatment to mitochondrial disease (see Applicant's specification at paragraphs [0070]-[0071 ], [0084]-[0086]) and [0100]-[0101]). Puccio is completely silent about HSPCs transplant of ex vivo gene-corrected HSPCs for the treatment of mitochondrial diseases, Vanhee merely provides that HSPCs can be genetically-edited prior to being transplanted into a subject, and Torres-Torronteras only suggests that mitochondrial diseases that can be treated by allogenic HSPCs transplant could also be treated by the autologous transplant of HSPCs edited to correct their deficiency” and 7), “Puccio describes a method relying on in vivo gene
therapy, which consists in the direct injection of a vector containing hFXN in the subject. The
currently claimed method is an ex vivo gene therapy, which allows gene-correcting the subject's
HSPCs outside of the body (in culture plates) and in re-transplanting the cells back to the subject
after chemotherapy to allow the cells to repopulate the bone marrow and serve as a reservoir of
healthy cells for the life of the subject. The gene-corrected HSPCs will then travel to and engraft

Regarding 1) and 2), none of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection.  The examiner has provided a motivation to combined the teachings of Puccio, Vanhee and Torres-Torronteras to administer hematopoietic gene therapy in the treatment of a mitochondrial disease in a subject by delivering to muscular cells transfected HSPCs comprising a recombinant vector expressing a functional hFXN, particularly because of the easy transplantation of the HSPCs having ideal properties of self-renewal and long term engraftment. Therefore, Applicant’s argument that Puccio does not teach treatment by transplanting HSPCs into the subject comprising a functional hFXN gene is not on point as Puccio is not applied alone, but in combination with Vanhee and Torres-Torronteras, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
	Regarding 3), and 4), and the cited reference by Applicant to the function of tailored nucleases “for the genetic repair of HSCs as the ideal gene therapy, since it aims at replacing the functionally defective gene, rather than only introducing a functional copy of the gene (see Vanhee at page 2, 2nd column, last paragraph).”, the examiner notes that this is just one embodiment of the Vanhee’s  publication.  In contrast to Applicant’s narrow interpretation of Vanhee, Vanhee’ publication  is a review paper describing the state of the art before the effective filing date of the claimed invention for correction of hematological diseases with an inherited defect using transplantation of gene-corrected autologous hematopoietic stem and progenitor cells (HSPC) that have been transfected by retro- or lentiviral vectors to express a copy of the functional gene that becomes constitutively expressed (abstract). Vanhee does not explicitly teach correction of mitochondrial disease by administration of HSPCs. Torres-Torronteras et al., remedy the deficiencies of Vanhee by teaching treatment of an autosomal recessive disorder caused by mutations in the TYMP gene. Both Mitochondrial neurogastrointestinal encephalomyopathy (MNGIE) and Friedreich’s ataxia (FRDA) are autosomal recessive disorders caused by mutations in the TYMP gene that encodes a mutant thymidine phosphorylase (TP) and expansion of GAA repeats in intron 1 of the frataxin (FXN) gene that encoded a mutant frataxin.  So if administration of transduced hematopoietic comprising the viral construct p305-TP (e.g, lentiviral-mediated hematopoietic gene therapy) ameliorates the metabolic abnormalities in a murine model of MNGIE with high levels of TP activity observed in the peripheral blood of the transplanted mice, administration of transduced hematopoietic comprising  a viral construct expressing a functional FXN should be reasonably expected to ameliorate metabolic abnormalities in a mouse model for FRDA with high levels of FXN activity to be observed in the peripheral blood of the transplanted mice for the same reason injection of MNGIE mice with transduced cells promotes TP expression and activity in the peripheral blood of the transplanted mice– both treatments are lentiviral-mediated hematopoietic gene therapy.
Regarding 5), Applicant’s general repetitive argument that the art is not enabled because they do not reduce to practice the teachings therein or the instant claims is not persuasive.  Applicant never actually articulates what is not enabled in the prior art, other than the prior art is prophetic or does not make obvious treatment of FRDA which is not known to be treatable by HSPC transplant, with the transplant of hFXN transduced HSPCs. Applicant has not provided any reasoning why Vanhee and Torres-Torronteras’ teachings undermine their teachings where were applied to the 103 rejection of record:  Vanhee clearly discloses gene-corrected autologous 
Regarding 6), paragraphs [0070]-[0071] cited by applicants refer to previous work for treatment of cystinosis, a multi-systemic lysosomal  storage disorder, by  HSPC transplantation using a self-inactivating (SIN)-lentivirus vector containing human CTNS cDNA under the control of the strong ubiquitous short intron-less human Elongation Factor 1 alpha (EFS) promoter in lethally irradiated Ctns-1- mice (mouse model of cystinosis) leading to the abundant engraftment of HSPC-derived cells in all organs, which correlated with the dramatic reduction in tissue cystine levels (up to 94% decrease) (at ¶ ¶ [0070],[0071]) . The instant claims do not require any specific lentiviral vector for delivery of a functional human frataxin (hFXN). In fact, the instant claims do not even require a nucleic acid sequence comprising a hFXN cDNA under the control of a promoter for expression  of the hFXN protein. The claimed method does not require frataxin-bearing mitochondria to be transferred via TNT intercellular connections from macrophages to frataxin-deficient cells. Thus applicants’ arguments are not persuasive as they recite limitations that are not present in the claims. 
         Regarding 7),  Torres-Torronteras teaches that between 2x105 and 5x105 transduced cells were injected in the tail vein of 8- to 12-week-old double KO recipient mice (page 805; col.1). This is the same method of administration of transduced HSPCs of the instant invention 
tail vein injection. In fact, administration of hematopoietic cell transplantations (HCTs) to correct lysosomal storage disorders (LSDs) to secrete lysosomal enzymes to correct their defect and to repopulate the recipient myeloid compartment, including microglia, by normal cell has been well-known in the art before the effective filing date of the claimed invention as evidenced by Capotondo ( 2012; 15018–15023 | PNAS; page 15018, col. 1). See also Gaude et al (2016; Molecular Therapy Volume 24, Supplement 1) for HSPC transplantation in the thyroid of Ctns-/- mice and transfer of cystinosin-bearing lysosomes from HSPCs differentiated as macrophages into deficient adjacent cells, via tunneling nanotubes. Hence,  re-transplanting cells back to the subject after chemotherapy to allow the cells to repopulate the bone marrow and serve as a reservoir of healthy cells for the life of the subject is an expected result of hematopoietic cell transplantations.
Provisional Double Patenting 
Claims 1-6, 8-9 and 22-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 16/820368 in view of Li et al.,  (2015; Mol. Ther. 23, 1055–1065) for the reasons of record as stated at pages 11-13 of the non-final office action filed on 01/06/2021.
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor .

New grounds of rejection
                                   Claim Rejections - 35 USC § 103    	Claims 23 and 24  are rejected under 35 U.S.C. 103(a) as being unpatentable over Puccio et al., (WO 2014/118346 A; of record IDS filed on 9/5/2018; Citations are from the National Stage U.S. Patent No. 9,066,966.  The National Stage is deemed an English language translation of the PCT) in view of Vanhee, et al. (2015; Critical Reviews in Oncology /Hematology, pp.1-9, of record IDS filed on 9/5/2018) and Torres-Torronteras et al., (2011; Gene Therapy pp.  795–806; of record IDS filed on 10/25/2019) as applied to claim 1 above and further in view of Capotondo et al. (2012; PNAS; pp. 15018–15023). This is a new rejection necessitated by amendment of the claims in the response filed 4/5/2021.
With regard to instant claim 1, the combined teachings of Puccio, Vanhee and Torres-Torronteras render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  
Further, Puccio teaches that injection of AAVrhl0-FXN led to robust viral transduction of the heart (20.85:1:6.3 vg/cell) and liver, and also of skeletal muscle and dorsal root ganglia (col. 20, lines 63-65), and administration of non-viral vector (col. 10, lines 15-20) and  as drug release capsules (col. 16; lines 24-25), rendering obvious the administration of a  functional hFXN protein or  functional hFXN mRNA in claim 23.
Regarding claim 24, Capotondo discloses microglia reconstitution following hematopoietic stem cell transplantation (HCT) only upon (i) migration and engraftment in the brain of donor cells capable of intraparenchymal proliferation and (ii) pharmacological ablation .. 
Conclusion
Claims 1-6, 8-9 and 22-24 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633